The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the applicant’s amendment filed on 7 November 2022. 
Claims 1-9 are pending and examined.  Claim 1 is currently amended.  Claims 2-9 are new.   
Response to Arguments
Rejection under 35 USC 101, double patenting and allowable subject matters are withdrawn due to the amendment.
Applicant’s amendment necessitates new ground of objection/rejection as set forth in this Office Action.
Claim Objection
Claim 1 is objected to because of the following informalities:  “receiving input” should be “receiving said sensor input”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1-9 are rejected on the ground of nonstatutory double patenting over claim 1 of U.S. Patent No.10821795  (B1) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is made obvious by the patent in view of LaPlante et al., US 2003/0160369 (A1) that teaches receiving sensor input corresponding to freefall information, said sensor input obtained from a sensor (LaPlante: Figs. 1 and 5, and related text).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 is rejected because the meaning of “freefall information” is unclear and indefinite.  What is freefall?  There does not seem to be clear definition of the term in light of the specification.  For examination, freefall happens when an object falls under the influence of gravity which is g acceleration. Freefall information is interpreted and examined as any information that relates to acceleration under gravity.  Appropriate correction is required.
Claims 2-9 are rejected based on their dependency on independent claim 1.
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, and 9 are rejected under AIA  35 U.S.C. §102(a)(1) as being anticipated by LaPlante et al., US 2003/0160369 (A1). 
As to claim 1, LaPlante teaches a method for adjusting a suspension damper based upon sensor input (Fig. 1 and related text), said method comprising:
receiving sensor input corresponding to freefall information, said sensor input obtained from a sensor (Figs. 1 and 5, and related text); and 
changing a valve setting in said suspension based upon said sensor input (Figs. 1 and 5, and related text, ¶113).
As to claim 2, LaPlante teaches the method wherein said sensor input corresponding to said freefall information is generated by said sensor detecting that said vehicle is in a freefall condition (vehicle is analyzed as sprung mass and unsprung mass and the unsprung mass is studied under freefall condition, “add a controllable damper as well as the sensors and microprocessor required to allow the damper force to be controlled in real time”, ¶6, 5, 12 and 113).
As to claim 3, LaPlante teaches the method wherein a plurality of said suspension dampers are adjusted based upon said sensor input corresponding to said freefall information obtained by said sensor detecting a freefall condition for said vehicle (vehicle is analyzed as sprung mass and unsprung mass based on sensor input and the unsprung mass is studied under freefall condition, ¶5-6, 12 and 113).
As to claim 4, LaPlante teaches the method wherein said sensor input corresponding to said freefall information is generated by said sensor detecting a resultant magnitude of X, Y, and Z accelerations for said vehicle being less than a predetermined threshold value (compare sensor reading of resulting x, y, and z accelerations of vehicle to Fthreshold, Fig. 5 and related text, ¶85-89 and 113).
As to claim 5, LaPlante teaches the method wherein said sensor input corresponding to said freefall information is generated by said sensor detecting a resultant magnitude of X, Y, and Z acceleration for said vehicle in the range of approximately 0g and 1.0g (sensor reading of resulting x, y, and z accelerations of vehicle in range of approximately 0g and -1.0g, Fig. 5 and related text, ¶44, 46, 85-89, 113).
As to claim 6, LaPlante teaches the method wherein said sensor input corresponding to said freefall information is generated by a plurality of sensors detecting a resultant magnitude of X, Y, and Z acceleration for said vehicle being less than a predetermined threshold value (compare sensor reading of resulting x, y, and z accelerations of vehicle to Fthreshold, Fig. 5 and related text, ¶85-89 and 113).
As to claim 7, LaPlante teaches the method wherein said sensor input corresponding to said freefall information is generated by a plurality of sensors detecting a resultant magnitude of X, Y, and Z acceleration for said vehicle in the range of approximately Og and 1.0g (sensor reading of resulting x, y, and z accelerations of vehicle in range of approximately 0g and -1.0g, Fig. 5 and related text, ¶44, 46, 85-89, 113).
As to claim 9, LaPlante teaches the method wherein said sensor input corresponding to said freefall information is generated by a said sensor detecting a non-zero g threshold acceleration value for said vehicle (Fig. 5 and related text, ¶44, 46, 85-89, 113). 
Claim 8 is rejected under 35 U.S.C. §103 as being unpatentable over Levandowski et al., US 2020/0019165 (A1) in view of Graumann, US 2014/0195072 (A1).  
As to claim 8, LaPlante teaches the method wherein said sensor input corresponding to said freefall information is generated by said sensor, wherein said sensor input is adjusted by a low-pass filter to ignore vibrations (¶95, 109).
 LaPlante does not specifically teach the method to use a low-pass filter to ignore vibration from an engine of said vehicle such that only an acceleration of the vehicle is included in said sensor input.
However, LaPlante teaches the method is applied to isolate engine mount from the rest of vehicle in order to obtain the freefall information (LaPlante: abs, ¶3, 44, 46, 85-89, 113).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the suspension control method as suggested by LaPlante to include use a low-pass filter to ignore vibration from an engine of said vehicle such that only an acceleration of the vehicle is included in said sensor input to improve suspension control method (LaPlante: ¶7-9). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Examiner’s Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, the applicant is requested to indicate support for amended claim language and newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUEN WONG/Primary Examiner, Art Unit 3667